                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

NYCOLE WANDVIK-TOLLE, an
individual;
                                                                       8:18CV359
                       Plaintiff,
                                                                   AMENDED
        vs.                                                FINAL PROGRESSION ORDER

KELLOGG USA INC., a Delaware
corporation qualified to do business in
Nebraska;

                       Defendant.

       This matter comes before the Court on the Unopposed Motion to Extend Deadlines (Filing
No. 21). After review of the parties’ motion, the Court finds good cause to grant their requested
extensions. Accordingly,

       IT IS ORDERED:

       1)     The jury trial of this case remains set to commence before Robert F. Rossiter, Jr.,
              United States District Judge, in Courtroom 4, Roman L. Hruska Federal
              Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on February
              10, 2020, or as soon thereafter as the case may be called, for a duration of four (4)
              trial days. This case is subject to the prior trial of other civil cases that may be
              scheduled for trial before this one. Jury selection will be held at the commencement
              of trial.

       2)     The Pretrial Conference shall remain scheduled before the undersigned magistrate
              judge on January 24, 2020, at 9:30 a.m., and will be conducted in chambers. The
              parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on January 17, 2020.

       3)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is August 1, 2019. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by August 15, 2019.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference to discuss the parties’ dispute.

       4)     The deposition deadline is August 1, 2019.

       5)     The deadline for filing motions to dismiss and motions for summary judgment is
              September 10, 2019.
6)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds remains August 30, 2019.

7)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.


Dated this 6th day of June, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
